ems/2016 TDcJ offender oeiaiis

TExAs DEPARTMENT oF CR\M¢NAL Jus‘ricE E}‘"°°’"°'“° n'“‘~’“~' °"@""@'S‘”""°“

Offender information Details

   

Beturini f<>el$earch,»lis;t `

RECEl\lED lN ms
‘ ` F CRlillllNAL AF’PE,

S|D Number: _ O2157258 COURT 0

Toc.i Number: _4 , 00260693 .lUN 15 2015

Name; CZ\RR,CHARLES LEoN

AD@| ACQSI&. glen
Race: W~ ' ’
Gender: M
d DOB: d 1957-_07-17

Maximum Sentence Date:    2090-10-30 _

Current Facility: ALLRED This document contains some
Projected Release Date: 2030-09-17 ::Z;B that we °f P_°°V quality

, 9 lime of lmagmg_
Parole Eligibi|ity Date: 2015-07-11
s Offender visitation Eligib|e: YES

information provided is updated once daily during weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL |NFORMAT|ON FOR SCHEDULEb RELEASE:» _

Schedu|ed Release Date: Offender is not scheduled for release at this time.
Schedu|ed Release Type: Wi|l be determined when release date is schedu|ed.

Schedu|ed Release Location: Wi|l be determined when release date is scheduled.

 
               
    

”Parole‘Review`informationflint

 

C)ffemee offense Sentence Case Sentence (YY~ll/lll!l»
Uat:e Date No. DD) `

THEFT BY . - _ ' '
1975~12-01 AF,PROPR|AT|ON _ 1976-08-04 TAYLoR 50953 4-00-00 _
§ 1976_04-19 SEXUALCYL‘BSE OF A 1976-08-13 TAYLoR 5232-3 99-00-00

https;//ofiencler.tdcj .texas.gov/OffenderSearch/offenderDetai l .action?sid= 021 57258

County

  

6/15/2016 » y TDCJ Offender Detai|s

Retum to Search list

      

The Texas Department of Criminal Justice updates this information regularly to ensure that it is complete and
accurate, however this information can change quickly Therefore, the information on this site may not reflect
the true current location, status, scheduled termination date, or other information regarding an offender.

For questions and comments, you may contact the Texas Department of Criminal Justice, at (936) 295-6371
or webadmin tdc'.texas. ov. This information is made available to the public and law enforcement in the
interest of public safety. Any unauthorized use of this information is forbidden and subject to criminal
prosecution. _ ‘

New Offender Search TDCJ Home Page

j https:lloffender.tdcj .texas.gov/OtfenderSearchloffenderDetai|.ac;tion'?sid= 02157258 l t
1 .